DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 03/08/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al (US 2007/0134171 A1), in view of Pan et al (USP 6,689,342 B1) and further in view of Davies et al (USP 10,653,140 B2).
Dodds disclosed [abstract and title] vehicles for oral care, comprising magnolia bark extract (MBE) at 0.001 % to about 2.0 %, wherein the magnolia extract provided a bactericidal benefit [0026, 0033]. Fatty acids (e.g., surface active agents) were used in the compositions to achieve increased antimicrobial action, where fatty acids had bactericidal properties synergistic with MBE, particularly showing efficacy in the plaque biofilm and in other areas of the oral cavity [0015-0017, 0028-0030, 0034, 0062, 0126]. The compositions had breath freshening properties [0013], and were formulated as mouthwashes, sprays [abstract], rinses [0097] and/or gums [Table 11]. 
Antimicrobial essential oils were generally disclosed [0123]; however, Dodds did not specifically disclose limonene (terpene hydrocarbon) and its amount, as recited in claims 1, 9 and 12-14. Fatty acids were generally disclosed, as discussed; however, Dodds did not specifically disclose a C10 fatty acid, as recited in claim 1.
Pan taught an oral care composition [abstract] comprising limonene as an antimicrobially-effective essential oil, at 0.001 % to 8 %, to eliminate or suppress microorganisms in the oral cavity [col 7, lines 54-57 and at col 8, lines 9-20].
Since Dodds generally disclosed antimicrobial essential oils, it would have been prima facie obvious to one of ordinary skill in the art to include limonene within Dodds, as taught by Pan. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select limonene for incorporation into an oral care vehicle, based on its recognized suitability for its intended use as an antimicrobially-effective essential oil, as taught by Pan [Pan; col 7, lines 54-57 and at col 8, lines 9-20].
An ordinarily skilled artisan would have been motivated to include Pan’s limonene within Dodds at 0.001 % to 8 %. An ordinarily skilled artisan would have been so motivated because at the said amounts, limonene eliminates or suppresses microorganisms in the oral cavity, as taught by Pan [Pan; col 7, lines 54-57 and at col 8, lines 9-20].
The combination of Dodds and Pan did not teach a C10 fatty acid.
Davies taught oral care compositions [col 12, line 57 to col 13, line 4; claims 1-6] comprising dispersion inducers [title]. The dispersion inducers disaggregated bacterial cells in oral biofilm, and were taught as fatty acids [col 13, lines 5-20], including C10 fatty acids [col 10, lines 49-52]. As C10 fatty acids, decanoic [col 10, line 67] and cis 2-decenoic [col 5, line 16; col 8, lines 1-8; Figures 7D, 10 B, 11, 12A-C, 13] acids were taught. Primarily, cis 2-decenoic acid was demonstrated to induce a dispersion response in biofilms formed of a range of gram-negative and gram-positive bacteria, and in yeast [col 29, lines 33-46].
Since Dodds generally taught fatty acids to achieve increased antimicrobial action, where the fatty acids had bactericidal properties synergistic with MBE, particularly showing efficacy in the plaque biofilm, it would have been prima facie obvious to one of ordinary skill in the art to include, within Dodds, C10 fatty acids, as taught by Davies. The ordinarily skilled artisan would have been motivated to include dispersers of oral biofilm, effective against a range of gram-negative and gram-positive bacteria, as taught by Davies [col 13, lines 5-20; col 5, line 16; col 8, lines 1-8; Figures 7D, 10 B, 11, 12A-C, 13; col 29, lines 33-46].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select C10 fatty acids for incorporation into oral compositions, based on recognized suitability for the intended use as dispersers of oral biofilm, as taught by Davies.
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the actives of Dodds (MBE and fatty acids) and Davies (C10 fatty acids) in order to form a composition to be used to disaggregate plaque biofilm in the oral cavity, as taught by the combined teachings of Dodds and Davies.
Claim 1 recites from about 0.001 to about 0.5 % magnolia extract and from about 0.001 % to about 2.0 % by weight of a hydrocarbon. 
Claim 9 recites from about 0.5 to about 2.0 % of the hydrocarbon
Dodds taught magnolia bark extract at 0.001 % to about 2.0 %; Pan taught limonene at 0.001 % to 8 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Dodds, in view of Pan and Davies, reads on claims 1, 9 and 12-14.
Claim 2 is rendered prima facie obvious because Dodds disclosed the reduction of plaque on teeth [0104].
Claims 3-4 are rendered prima facie obvious because Dodds disclosed chewing gums [0069], animal chews and delivering to the oral cavity of an animal (e.g., reads on animal treat biscuit) [0011].

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Declarant argued a synergistic effect of 0.01 % MBE with 0.01 and 0.02 % decenoic acid. Applicant cited the 10/5/21 Declaration of Minmin Tian in support of the allegations of a synergistic effect.
This is not persuasive, in view of Dodds and Davies. Dodds disclosed that MBE in combination with fatty acids is synergistically effective in inhibiting the growth of plaque-causing bacteria [abstract, claims 6, 13 and 20, and at 0012-17]. Dodds’ concentration of MBE was at least about 0.001 % to about 2.0 % [0033]. Dodds’ concentration of fatty acids (taught as surface active agents) was in the range of about 0.001 % to 2 %. 
Davies taught cis 2-decenoic acid, demonstrated to induce a dispersion response in biofilms formed of a range of gram-negative and gram-positive bacteria [col 29, lines 33-46]. 
It appears that the compositions of the instant claims (MBE + C10 fatty acids) and those of the prior art (MBE + C10 fatty acids, as taught by Dodds; and,  C10 fatty acids, as taught by Davies) would reasonably be expected to have substantially the same physical and chemical properties (synergistic activity against plaque biofilm). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al (US 2007/0134171 A1), in view of Pan et al (USP 6,689,342 B1), further in view of Davies et al (USP 10,653,140 B2) and further in view of Fei et al (US 2012/0294812).
The 35 U.S.C. 103 rejection over Dodds, in view of Pan and Davies, was previously discussed.
Additionally, Dodds disclosed [0026] that magnolol and honokiol are two components in magnolia bark extract with known antimicrobial activity. 
However, Dodds was silent the amounts of the said components, as recited in claim seven.
Nonetheless, Fei taught oral care compositions [title] wherein [0014 and 0018-0019] the active ingredients found in magnolia extract were present in antimicrobially effective concentrations of magnolol and honokiol, and wherein the taught concentrations of the said compounds were from 2 % to 95 % [0025].
Since Dodds taught magnolol and honokiol having known antimicrobial activity, it would have been prima facie obvious to one of ordinary skill in the art to include the said compounds within Dodds at from 2 % to 95 %, as taught by Fei. An ordinarily skilled artisan would have been so motivated, because at the said amounts, the compounds were antimicrobially effective when included within oral care compositions, as taught by Fei [Fei, at sections 0014, 0018-19 and 0025].
The instant claim 7 recites from about 2 % to about 99 % magnolol and/or honokiol. Fei taught from 2 % to 95 % magnolol and honokiol. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Applicant argued that Fei failed to cure the deficiencies of Dodd.
The Examiner disagrees that Dodd, in view of Fei is deficient (see the Obviousness rejection over Dodds et al).

Allowable Subject Matter
Claims 48-51 and 53-54 are allowed. The amended claims are commensurate in scope with the showing of an unexpected effect regarding the synergistic ratio of MBE and hexadecane on gram negative bacteria (see the 3/8/22 amended claims; the 12/13/21 NF Office Action and the 10/5/21 Declaration).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/
Primary Examiner, Art Unit 1612